DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-23 are pending in the instant invention.  According to the Listing of Claims, filed February 16, 2021, claims 1-23 were presented for prosecution on the merits.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/US2018/016184, filed January 31, 2018, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 62/452,616, filed January 31, 2017.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
	The inventor’s or joint inventor’s provisional election of the following, with traverse, in  the reply filed on February 16, 2021, is acknowledged: a) Group I - claims 1-23; and b) substituted cycloalkane of Formula I - p. 15, NDI-5033, shown to the right below, and hereafter referred to as 1,1’-(dodecane-1,12-diyl)bis(cyclopropane-1-carboxamide), where, at each occurrence, n = 0; L1 = -(CH2)12-; R1 = -NHR’, wherein R’ = -H; R2 = -NHR’, wherein R’ = -H; R3 and R4, together with the carbon atom to which they are attached, form cyclopropyl; and R5 and R6, together with the carbon atom to which they are attached, form cyclopropyl.  Claims 1-23 read on the elected species.  Affirmation of this election must be made by the inventor or joint inventor in replying to this Office action.
	Similarly, the inventor or joint inventor should further note that the traversal is on the grounds that the Examiner will not be seriously burdened by searching and considering the inventions as described in all the presently filed claims as the searches can be run concurrently.
	Likewise, the inventor or joint inventor should further note that this is not found persuasive because the multiple inventions in the instant invention are independent or distinct for the reasons disclosed in the Requirement for Restriction / Election of Species, mailed on December 16, 2020.
	Next, the inventor or joint inventor should further note that there would be a serious burden on the examiner if restriction was not required because the inventions have acquired a separate status in the art due to their divergent subject matter and would require a different field of search.
	Then, the inventor or joint inventor should further note that the requirement is still deemed proper and is therefore made FINAL.
	Moreover, the inventor or joint inventor should further note that the elected species, shown to the right above, was found to be free of the prior art.
	Thus, a first Office action and prosecution on the merits of claims 1-23 is contained within.

Specification Objection - Disclosure

	The inventor or joint inventor is advised to format the specification according to 37 CFR 1.77(c).  Revisions should particularly address bold-type, underline, and/or upper case formatting.  Appropriate correction may be required.

Specification Objection - Title

	The inventor or joint inventor is reminded of the proper content of the title of the invention.

	The title of the invention should be brief, but technically accurate and descriptive and should contain fewer than 500 characters.  See 37 CFR 1.72(a) and MPEP § 606.
	The title of the invention is not technically accurate and descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  In the revised title, the examiner suggests additionally identifying the substituted cycloalkanes of the Formula I.
	The following title is suggested: SUBSTITUTED CYCLOALKANES FOR MANAGING NEPHROGENIC DIABETES INSIPIDUS.
	Appropriate correction is required.

Claim Objections

	Claim 1 is objected to because of the following informalities: for brevity, clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitations:
1a.	A method for treating nephrogenic diabetes insipidus in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of a compound of Formula I:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Formula I
or a pharmaceutically acceptable salt thereof,
wherein:
	L1 is -(CH2)10-14-;
	R1 is NHR’ or OH;
	R2 is NHR’ or OH;
	R3 and R4, together with the carbon atom to which they are attached, form a C3-5 carbocyclyl;
	R5 and R6, together with the carbon atom to which they are attached, form a C3-5 carbocyclyl;
	each R’ is independently H or cycloalkyl; and
	each n is independently 0.

1b.	The method of claim 1a, wherein the subject has at least one symptom of nephrogenic diabetes insipidus.

	Appropriate correction is required.

	Claim 2 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	The method of claim 1a, wherein the compound is of Formula IA:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Formula IA
or a pharmaceutically acceptable salt thereof,
wherein:
	R1 is NHR’ or OH;
	R2 is NHR’ or OH; and
	each R’ is independently H or cycloalkyl.

	Appropriate correction is required.

	Claim 3 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The method of claim 1a, wherein the compound is selected from the group consisting of:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
,

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, and

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
,
or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.


	Claim 4 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The method of claim 1b, wherein the subject has at least one symptom of nephrogenic diabetes insipidus selected from the group consisting of dilute urine production, excessive thirst, and excessive urination, or a combination thereof.

	Appropriate correction is required.

	Claim 5 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
The method of claim 1b, wherein:

(a)	the subject has an increase in urine osmolality greater than 125 mOsm/kg; or
(b)	the subject has an increase in urine osmolality greater than 150 mOsm/kg; or
(c)	the subject has an increase in urine osmolality greater than 200 mOsm/kg.

	Appropriate correction is required.

	Claim 6 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
The method of claim 1b, wherein:

(a)	the subject has an increase in daily urine osmolality by 20%; or
(b)	the subject has an increase in daily urine osmolality by 30%; or
(c)	the subject has an increase in daily urine osmolality by 40%; or
(d)	the subject has an increase in daily urine osmolality by 50%.

	Appropriate correction is required.


	Claim 7 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
The method of claim 1b, wherein:

(a)	the subject has a reduction in urine volume less than 5 L/day; or
(b)	the subject has a reduction in urine volume less than 10 L/day; or
(c)	the subject has a reduction in urine volume less than 15 L/day; or
(d)	the subject has a reduction in urine volume less than 20 L/day.

	Appropriate correction is required.

	Claim 8 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
The method of claim 1b, wherein:

(a)	the subject has a reduction in frequency of daily urination by 20%; or
(b)	the subject has a reduction in frequency of daily urination by 30%; or
(c)	the subject has a reduction in frequency of daily urination by 40%; or
(d)	the subject has a reduction in frequency of daily urination by 50%.

	Appropriate correction is required.

	Claim 9 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
The method of claim 1b, wherein:

(a)	the subject has a reduction in daily urine volume by 20%; or
(b)	the subject has a reduction in daily urine volume by 30%; or
(c)	the subject has a reduction in daily urine volume by 40%; or
(d)	the subject has a reduction in daily urine volume by 50%.

	Appropriate correction is required.

	Claim 10 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
The method of claim 1a, wherein:

(a)	the administering to the subject fails to alter blood sugar levels in the subject; or
(b)	the administering to the subject fails to induce hypoglycemia in a fasting condition in the subject.

	Appropriate correction is required.

	Claim 11 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The method of claim 1a, wherein the administering to the subject fails to induce gastrointestinal distress in the subject.

	Appropriate correction is required.

	Claim 12 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The method of claim 1a, wherein the method further comprises administering to the subject a therapeutically effective amount of a second active agent.

	Appropriate correction is required.

	Claim 13 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The method of claim 12, wherein the second active agent is selected from the group consisting of an AMP-activated protein kinase activator, a cyclic guanosine monophosphate-specific phosphodiesterase inhibitor, a diuretic, and a P2Y purinergic receptor antagonist.

	Appropriate correction is required.

	Claim 14 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The method of claim 1a, wherein the compound is administered to the subject in a range of 5 mg/day to 3,000 mg/day.

	Appropriate correction is required.

	Claim 15 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The method of claim 1a, wherein the compound is administered to the subject in a therapeutically effective amount ranging from 10 mg to 800 mg.

	Appropriate correction is required.

	Claim 16 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
The method of claim 1a, wherein the compound is administered to the subject orally.

	Appropriate correction is required.

	Claim 18 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The method of claim 1a, wherein the nephrogenic diabetes insipidus is acquired nephrogenic diabetes insipidus.

	Appropriate correction is required.

	Claim 19 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The method of claim 1a, wherein the nephrogenic diabetes insipidus is congenital nephrogenic diabetes insipidus.

	Appropriate correction is required.

	Claim 20 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
The method of claim 1a, wherein the subject is a child.

	Appropriate correction is required.

	Claim 21 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
The method of claim 1a, wherein the subject is an adult.

	Appropriate correction is required.

	Claim 22 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The method of claim 1a, wherein the method further comprises administering to the subject a therapeutically effective amount of lithium.

	Appropriate correction is required.

	Claim 23 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:

The method of claim 1a, wherein the nephrogenic diabetes insipidus is induced by lithium therapy.

	Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. § 112:
(a) IN GENERAL.  The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Method of preventing or treating nephrogenic diabetes insipidus in a subject… comprising administering… a substituted compound of the Formula I

	Claims 1, 2 and 4-23 are rejected under 35 U.S.C. § 112(a) because the specification, while being enabling for performing a method of treating nephrogenic diabetes insipidus in a subject… comprising administering… a substituted cycloalkane of the Formula I, where, at each occurrence, n = 0; L1 = -(CH2)10-14-; R1 = -NHR’ or OH; R2 = -NHR’ or OH; R’ = -H or cycloalkyl; R3 and R4, together with the carbon atom to which they are attached, form a C3-5 cycloalkyl; and R5 and R6, together with the carbon atom to which they are attached, form a C3-5 cycloalkyl, respectively, does not reasonably provide enablement for performing a method of treating nephrogenic diabetes insipidus in a subject… comprising administering… a substituted compound of the Formula I, where, at each occurrence, n ≠ 0; L1 ≠ -(CH2)10-14-; R1 ≠ -NHR’ or OH; R2 ≠ -NHR’ or OH; R’ ≠ -H or cycloalkyl; R3 and R4, together with the carbon atom to which they are attached, do not form a C3-5 cycloalkyl; and R5 and R6, together with the carbon atom to which they are attached, do not form a C3-5 cycloalkyl, respectively.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use (perform) the invention commensurate in scope with these claims.  A method of treating nephrogenic diabetes insipidus in a subject… comprising administering… a substituted compound of the Formula I, where, at each occurrence, n ≠ 0; L1 ≠ -(CH2)10-14-; R1 ≠ -NHR’ or OH; R2 ≠ -NHR’ or OH; R’ ≠ -H or cycloalkyl; R3 and R4, together with the carbon atom to which they are attached, do not form a C3-5 cycloalkyl; and R5 and R6, together with the carbon atom to which they are attached, do not form a C3-5 cycloalkyl, respectively, as recited in claim 1, has not been adequately enabled in the specification to allow any person having ordinary skill in the art, at the time this invention was made, to make and/or use (perform) a method of treating nephrogenic diabetes insipidus in a subject… comprising administering… a substituted compound of the Formula I, where, at each occurrence, n ≠ 0; L1 ≠ -(CH2)10-14-; R1 ≠ -NHR’ or OH; R2 ≠ -NHR’ or OH; R’ ≠ -H or cycloalkyl; R3 and R4, together with the carbon atom to which they are attached, do not form a C3-5 cycloalkyl; and R5 and R6, together with the carbon atom to which they are attached, do not form a C3-5 cycloalkyl, respectively.
	There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors include, but are not limited to: (a) breadth of the claims; (b) nature of the invention; (c) state of the prior art; (d) level of one of ordinary skill in the art; (e) level of predictability in the art; (f) amount of direction provided by the inventor or joint inventor; (g) existence of working examples; and (h) quantity of experimentation needed to make or use the invention based on the content of the disclosure.  {See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986); and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988)}.
	The above factors, regarding the present invention, are summarized as follows:

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
(a)	Breadth of the claims - the breadth of the claims includes a method of preventing or treating nephrogenic diabetes insipidus in a subject… comprising administering… a substituted compound of the Formula I, shown to the right;

(b)	Nature of the invention - the nature of the invention is performance of a method of preventing or treating nephrogenic diabetes insipidus in a subject… comprising administering… a substituted compound of the Formula I, shown to the right above;

(c)	State of the prior art - Nature Reviews: Drug Discovery offers a snapshot of the state of the drug development art.  Herein, drug development is stated to follow the widely accepted Ehrlich model which includes: 1) development of a broad synthetic organic chemistry program; 2) subsequent testing of compounds in an appropriate laboratory model for the disease to be treated; and 3) screening of cycloalkanes with low toxicity in prospective clinical trials (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205).  Moreover, US 8,623,897 illustrates the synthesis of substituted cycloalkanes of the Formula I, and/or methods of use thereof {Khanna, et al. US 8,623,897, 2014};

(d)	Level of one of ordinary skill in the art - the artisans performing the inventor’s or joint inventor’s method of treating nephrogenic diabetes insipidus in a subject… comprising administering… a substituted compound of the Formula I, where, at each occurrence, n ≠ 0; L1 ≠ -(CH2)10-14-; R1 ≠ -NHR’ or OH; R2 ≠ -NHR’ or OH; R’ ≠ -H or cycloalkyl; R3 and R4, together with the carbon atom to which they are attached, do not form a C3-5 cycloalkyl; and R5 and R6, together with the carbon atom to which they are attached, do not form a C3-5 cycloalkyl, respectively, would be a collaborative team of synthetic chemists and/or health practitioners, possessing commensurate degree level and/or skill in the art, as well as several years of professional experience;

(e)	Level of predictability in the art - Synthetic organic chemistry is quite unpredictable (See In re Marzocchi and Horton 169 USPQ at 367 ¶3).  Similarly, it is well established that [T]he scope of enablement varies inversely with the degree of unpredictability of the factors involved, and physiological activity is generally considered to be an unpredictable factor {See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970)}.

	Moreover, the following excerpt is taken from Dörwald, which has relevance to performing a method of treating nephrogenic diabetes insipidus in a subject… comprising administering… a substituted compound of the Formula I, where, at each occurrence, n ≠ 0; L1 ≠ -(CH2)10-14-; R1 ≠ -NHR’ or OH; R2 ≠ -NHR’ or OH; R’ ≠ -H or cycloalkyl; R3 and R4, together with the carbon atom to which they are attached, do not form a C3-5 cycloalkyl; and R5 and R6, together with the carbon atom to which they are attached, do not form a C3-5 cycloalkyl, respectively (Dörwald, F. Zaragoza.  Side Reactions in Organic Synthesis: A Guide to Successful Synthesis Design, Weinheim: WILEY-VCH Verlag GmbH & Co. KGaA, 2005, Preface):

	Most non-chemists would probably be horrified if they were to learn how many attempted syntheses fail, and how inefficient research chemists are.  The ratio of successful to unsuccessful chemical experiments in a normal research laboratory is far below unity, and synthetic research chemists, in the same way as most scientists, spend most of their time working out what went wrong, and why.
		Despite the many pitfalls lurking in organic synthesis, most organic chemistry textbooks and research articles do give the impression that organic reactions just proceed smoothly and that the total synthesis of complex natural products, for instance, is maybe a labor-intensive but otherwise undemanding task.  In fact, most syntheses of structurally complex natural products are the result of several years of hard work by a team of chemists, with almost every step requiring careful optimization.  The final synthesis usually looks quite different from that originally planned, because of unexpected difficulties encountered in the initially chosen synthetic sequence.  Only the seasoned practitioner who has experienced for himself the many failures and frustrations which the development (sometimes even the repetition) of a synthesis usually implies will be able to appraise such work.
	Chemists tend not to publish negative results, because these are, as opposed to positive results, never definite (and far too copious).

(f)	Amount of direction provided by the inventor - the invention lacks direction with respect to making and/or using (performing) a method of treating nephrogenic diabetes insipidus in a subject… comprising administering… a substituted compound of the Formula I, where, at each occurrence, n ≠ 0; L1 ≠ -(CH2)10-14-; R1 ≠ -NHR’ or OH; R2 ≠ -NHR’ or OH; R’ ≠ -H or cycloalkyl; R3 and R4, together with the carbon atom to which they are attached, do not form a C3-5 cycloalkyl; and R5 and R6, together with the carbon atom to which they are attached, do not form a C3-5 cycloalkyl, respectively;

(g)	Existence of working examples - the inventor or joint inventor has provided sufficient guidance to make and/or use (perform) a method of treating nephrogenic diabetes insipidus in a subject… comprising administering… a substituted cycloalkane of the Formula I, where, at each occurrence, n = 0; L1 = -(CH2)10-14-; R1 = -NHR’ or OH; R2 = -NHR’ or OH; R’ = -H or cycloalkyl; R3 and R4, together with the carbon atom to which they are attached, form a C3-5 cycloalkyl; and R5 and R6, together with the carbon atom to which they are attached, form a C3-5 cycloalkyl, respectively; however, the disclosure is insufficient to allow extrapolation of the limited examples to enable performing the instantly recited method of treating nephrogenic diabetes insipidus in a subject… comprising administering… a substituted compound of the Formula I, where, at each occurrence, n ≠ 0; L1 ≠ -(CH2)10-14-; R1 ≠ -NHR’ or OH; R2 ≠ -NHR’ or OH; R’ ≠ -H or cycloalkyl; R3 and R4, together with the carbon atom to which they are attached, do not form a C3-5 cycloalkyl; and R5 and R6, together with the carbon atom to which they are attached, do not form a C3-5 cycloalkyl, respectively.  The specification lacks working examples of performing a method of treating nephrogenic diabetes insipidus in a subject… comprising administering… a substituted compound of the Formula I, where, at each occurrence, n ≠ 0; L1 ≠ -(CH2)10-14-; R1 ≠ -NHR’ or OH; R2 ≠ -NHR’ or OH; R’ ≠ -H or cycloalkyl; R3 and R4, together with the carbon atom to which they are attached, do not form a C3-5 cycloalkyl; and R5 and R6, together with the carbon atom to which they are attached, do not form a C3-5 cycloalkyl, respectively.
	Within the specification, [A]t least one specific operative embodiment or example of the invention must be set forth.  The example(s) and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group.  Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula.  See MPEP § 608.01(p) and MPEP § 2173.05.


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
(h)	Quantity of experimentation needed to make and/or use (perform) the invention based on the content of the disclosure - predicting whether a recited compound is in fact one that produces a desired physiological effect at a therapeutic concentration and with useful kinetics, is filled with experimental uncertainty, and without proper guidance, would involve a substantial amount of experimentation (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205-213).  Similarly, the specification, as originally filed, including any references incorporated therein, fails to provide the necessary support required by 35 U.S.C. § 112(a) to enable performing the instantly recited method of treating nephrogenic diabetes insipidus in a subject… comprising administering… a substituted compound of the Formula I, where, at each occurrence, n ≠ 0; L1 ≠ -(CH2)10-14-; R1 ≠ -NHR’ or OH; R2 ≠ -NHR’ or OH; R’ ≠ -H or cycloalkyl; R3 and R4, together with the carbon atom to which they are attached, do not form a C3-5 cycloalkyl; and R5 and R6, together with the carbon atom to which they are attached, do not form a C3-5 cycloalkyl, respectively.  Thus, it is unclear, based on the guidance provided by the specification, whether a substituted compound of the Formula I, such as methyl (S)-8-(((S)-9-acetamido-9-oxononan-2-yl)oxy)nonanoate, shown to the left above, is either synthetically feasible or possesses utility as a therapeutic agent, useful in a method of treating nephrogenic diabetes insipidus in a subject… comprising administering… a substituted compound of the Formula I.

	A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the invention was filed, would not have taught one skilled in the art how to make and/or use (perform) the full scope of the claimed invention without undue experimentation.  {See In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.
	The determination that undue experimentation would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.  (See In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404).  These factual considerations are discussed comprehensively in MPEP § 2164.08 (scope or breadth of the claims), § 2164.05(a) (nature of the invention and state of the prior art), § 2164.05(b) (level of one of ordinary skill), § 2164.03 (level of predictability in the art and amount of direction provided by the inventor or joint inventor), § 2164.02 (the existence of working examples) and § 2164.06 (quantity of experimentation needed to make or use the invention based on the content of the disclosure).
	Based on a preponderance of the evidence presented herein, the conclusion that the inventor or joint inventor is insufficiently enabled for making and/or using (performing) a method of treating nephrogenic diabetes insipidus in a subject… comprising administering… a substituted compound of the Formula I, where, at each occurrence, n ≠ 0; L1 ≠ -(CH2)10-14-; R1 ≠ -NHR’ or OH; R2 ≠ -NHR’ or OH; R’ ≠ -H or cycloalkyl; R3 and R4, together with the carbon atom to which they are attached, do not form a C3-5 cycloalkyl; and R5 and R6, together with the carbon atom to which they are attached, do not form a C3-5 cycloalkyl, respectively, is clearly justified.
	The examiner suggests amending the claims, as stated in the section above entitled Claim Objections, to overcome this rejection.

Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claims 1-23 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).
	Similarly, the inventor or joint inventor should further note that claim 1 recites the broad limitation, treating nephrogenic diabetes insipidus, and the claim also recites, treating one or more symptoms of nephrogenic diabetes insipidus, which is/are the narrower statement(s) of the limitation.
	Likewise, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), pertaining to where broad language is followed by such as and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and consequently, not required, or (b) a required feature of the claim.
	Moreover, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
	The examiner suggests amending the claims, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 5 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.

	The inventor or joint inventor should note that a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).
	Similarly, the inventor or joint inventor should further note that claim 5 recites the broad limitation, greater than 125 mOsm/kg, and the claim also recites greater than 150 mOsm/kg and greater than 200 mOsm/kg, respectively, which are the narrower statements of the limitation.
	Likewise, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), pertaining to where broad language is followed by such as and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and consequently, not required, or (b) a required feature of the claim.
	Moreover, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 6 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that the term, about, is a relative term which renders the claim indefinite.  The term, about, is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  Similarly, the specification fails to adequately define the term, about.  Likewise, the meaning of a term cannot depend on the unrestrained, subjective opinion of the person practicing the invention.  Moreover, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the method of preventing or treating nephrogenic diabetes insipidus in a subject… comprising administering… a substituted compound of the Formula I has been rendered indefinite by the use of the term, about.  {See Ortho-McNeil Pharm., Inc. v. Caraco Pharm. Labs., Ltd., 476 F.3d 1321, 1326, 81 USPQ2d 1427, 1432 (Fed. Cir.2007); W. L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983); Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991); and MPEP § 2173.05(b)}.
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 7 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).
	Similarly, the inventor or joint inventor should further note that claim 7 recites the broad limitation, less than 20 L/day, and the claim also recites less than 15 L/day, less than 10 L/day and less than 5 L/day, respectively, which are the narrower statements of the limitation.
	Likewise, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), pertaining to where broad language is followed by such as and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and consequently, not required, or (b) a required feature of the claim.
	Moreover, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 8 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that the term, about, is a relative term which renders the claim indefinite.  The term, about, is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  Similarly, the specification fails to adequately define the term, about.  Likewise, the meaning of a term cannot depend on the unrestrained, subjective opinion of the person practicing the invention.  Moreover, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the method of preventing or treating nephrogenic diabetes insipidus in a subject… comprising administering… a substituted compound of the Formula I has been rendered indefinite by the use of the term, about.  {See Ortho-McNeil Pharm., Inc. v. Caraco Pharm. Labs., Ltd., 476 F.3d 1321, 1326, 81 USPQ2d 1427, 1432 (Fed. Cir.2007); W. L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983); Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991); and MPEP § 2173.05(b)}.
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 9 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that the term, about, is a relative term which renders the claim indefinite.  The term, about, is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  Similarly, the specification fails to adequately define the term, about.  Likewise, the meaning of a term cannot depend on the unrestrained, subjective opinion of the person practicing the invention.  Moreover, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the method of preventing or treating nephrogenic diabetes insipidus in a subject… comprising administering… a substituted compound of the Formula I has been rendered indefinite by the use of the term, about.  {See Ortho-McNeil Pharm., Inc. v. Caraco Pharm. Labs., Ltd., 476 F.3d 1321, 1326, 81 USPQ2d 1427, 1432 (Fed. Cir.2007); W. L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983); Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991); and MPEP § 2173.05(b)}.
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 14 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that the term, about, is a relative term which renders the claim indefinite.  The term, about, is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  Similarly, the specification fails to adequately define the term, about.  Likewise, the meaning of a term cannot depend on the unrestrained, subjective opinion of the person practicing the invention.  Moreover, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the method of preventing or treating nephrogenic diabetes insipidus in a subject… comprising administering… a substituted compound of the Formula I has been rendered indefinite by the use of the term, about.  {See Ortho-McNeil Pharm., Inc. v. Caraco Pharm. Labs., Ltd., 476 F.3d 1321, 1326, 81 USPQ2d 1427, 1432 (Fed. Cir.2007); W. L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983); Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991); and MPEP § 2173.05(b)}.
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 15 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.

	The inventor or joint inventor should note that the term, about, is a relative term which renders the claim indefinite.  The term, about, is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  Similarly, the specification fails to adequately define the term, about.  Likewise, the meaning of a term cannot depend on the unrestrained, subjective opinion of the person practicing the invention.  Moreover, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the method of preventing or treating nephrogenic diabetes insipidus in a subject… comprising administering… a substituted compound of the Formula I has been rendered indefinite by the use of the term, about.  {See Ortho-McNeil Pharm., Inc. v. Caraco Pharm. Labs., Ltd., 476 F.3d 1321, 1326, 81 USPQ2d 1427, 1432 (Fed. Cir.2007); W. L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983); Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991); and MPEP § 2173.05(b)}.
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this rejection.

Claim Rejections - 35 U.S.C. § 112(d)
	The following is a quotation of the fourth paragraph of 35 U.S.C. § 112:
(d) REFERENCE IN DEPENDENT FORMS.  Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

	Claim 17 is rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	The inventor or joint inventor should note that claim 17 is rejected under 35 U.S.C. § 112(d) because the recitation of an physicochemical property of a compound administered within a method from which the claim depends, must result in a patentably distinct methodical step in the recited method, in order to be further limiting.  In the instant dependent claim, the substituted compound of the Formula I administered within the method of preventing or treating nephrogenic diabetes insipidus in a subject, as recited in claim 1, is a liquid formulation.  Consequently, since the physicochemical property of the substituted compound of the Formula I administered within the method of preventing or treating nephrogenic diabetes insipidus in a subject, whereby the substituted compound of the Formula I is a liquid formulation, fails to result in a further patentably distinct methodical step in the method of preventing or treating nephrogenic diabetes insipidus in a subject, as recited in claim 1, and/or fails to include all the limitations of the method of preventing or treating nephrogenic diabetes insipidus in a subject, as recited in claim 1, it is not given patentable weight and thus, renders the instant dependent claim improperly dependent under 35 U.S.C. § 112(d).  {See MPEP § 2111.02; and 37 CFR 1.75(c)}.
	Moreovery, the inventor or joint inventor should further note that the U.S. Court of Appeals for the Federal Circuit indicated that although the requirements of 35 U.S.C. § 112(d) are related to matters of form, non-compliance with 35 U.S.C. § 112(d) renders the claim unpatentable just as non-compliance with other subsections of 35 U.S.C. § 112 would.  {See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92 (Fed. Cir. 2006)}.
	Consequently, the inventor or joint inventor should further note that if a dependent claim does not comply with the requirements of 35 U.S.C. § 112(d) the dependent claim should be rejected under 35 U.S.C. § 112(d) as unpatentable rather than objecting to the claim.  {See also MPEP § 608.01(n), Section III, Infringement Test for dependent claims}.
	The examiner suggests the inventor or joint inventor (1) cancel the dependent claim, (2) amend the dependent claim to place the dependent claim in proper dependent form, (3) rewrite the dependent claim in independent form, or (4) present a sufficient showing that the dependent claim complies with the statutory requirements, to overcome this rejection.

Claim Rejections - Obviousness-type Double Patenting

	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute), so as to prevent the unjustified or improper timewise extension of the right to exclude granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined invention claim is not patentably distinct from the reference claims because the examined invention claim is either anticipated by, or would have been obvious over, the reference claims.  {See In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969)}.
	Consequently, at least claims 1-11 and 14-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1-4 of US Patent No. 8,623,897.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 in US 8,623,897 recites a composition comprising at least one substituted cycloalkane of Formula I, where n1 = 0; n2 = 0; L1 = -a linear aliphatic chain optionally containing from 4 to 16 carbon atoms-; R1 = -NHR’, wherein R’ = -alkyl; R2 = -NHR’, wherein R’ = -alkyl; R3 and R4, together with the carbon atom to which they are attached, form a cyclic ring of 3-8 carbon atoms; R5 and R6, together with the carbon atom to which they are attached, form a cyclic ring of 3-8 carbon atoms;; and Y1 and Y2, together with the carbon atom to which they are attached, form a -C(O)-, respectively, which is administered within the instantly recited method of preventing or treating nephrogenic diabetes insipidus in a subject… comprising administering… a substituted cycloalkane of Formula I, where, at each occurrence, n = 0; L1 = -a linear aliphatic chain optionally containing from 10 to 14 carbon atoms-; R1 = -NHR’, wherein R’ = -alkyl; R2 = -NHR’, wherein R’ = -alkyl; R3 and R4, together with the carbon atom to which they are attached, form a cyclic ring of 3-5 carbon atoms; and R5 and R6, together with the carbon atom to which they are attached, form a cyclic ring of 3-5 carbon atoms, respectively.
	The inventor or joint inventor should note that [T]he discovery of a previously unappreciated property of a prior art compound, or of a scientific explanation for the prior art’s functioning, does not render the old compound patentably new to the discoverer.  {See Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999)}.
	Similarly, the inventor or joint inventor should further note that [T]he claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  {See In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977); and In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004)}.
	Likewise, the inventor or joint inventor should note that [W]hen the claim recites using an old compound and the use is directed to a result or property of that compound, then the claim is anticipated.  {See In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978); and In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966)}.
	Next, the inventor or joint inventor should further note that [P]roducts of identical chemical composition may not have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties the inventor or joint inventor discloses and/or claims are necessarily present.  {See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)}.
	Then, the inventor or joint inventor should further note that [I]t is obvious to add a carrier or solvent to an unpatentable compound.  {See Ex parte Douros and Vanderweff, 163 USPQ 667, (BPAI 1968)}.
	Moreover, the inventor or joint inventor should further note that a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 37 CFR 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground, provided the conflicting invention or patent either is shown to be commonly owned with this invention, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
	Furthermore, the inventor or joint inventor should also note that the USPTO internet Web site contains terminal disclaimer forms which may be used, and the inventor or joint inventor is encouraged to visit http://www.uspto.gov/forms/, where (i) the filing date of the invention will determine what form should be used, and (ii) a web-based eTerminal Disclaimer may be filled out completely online using web-screens, respectively.
	Also, the inventor or joint inventor should further note that an eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.
	Finally, for more information about eTerminal Disclaimers, the inventor or joint inventor should refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624